DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the protection circuitry as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  “a physiological sensor” in line 36 should be “the physiological sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what makes up the protection circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 14-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. US 2018/0078771 in view of Felix et al. US 2017/0340215 and Landherr et al. US 2017/0065207 and Uchiyama et al. US 2005/0154294 and Gross et al. US 2005/0058701.
Regarding claim 1, Koop discloses an implantable medical device (IMD), comprising: 
a housing comprising a hollow body forming a first electrode on an outer surface ([¶60-65][FIG8] electrodes 84 and 86); and 
a microcontroller circuit circumferentially provided within the housing and comprising a microcontroller operable under program instructions, further comprising ([¶60-65] controller 58, which has some working memory to be programmed): 
the program instructions defining instructions for the microcontroller to continuously sample the electrocardiographic signals into the non-volatile memory device and to offload the non-volatile memory device to the external data device via the transceiver circuit ([¶60-65] the controller communicates with an external device via the antenna). 
	Koop does not specifically disclose an analog front end electrically interfaced to the first and the second electrodes and operable to sense electrocardiographic signals. Felix teaches a similar sensor for monitoring ECG that has an analog front end (¶14) and flash memory circuit ([¶43] the microcontroller of Koop would inherently have a cache for storage but Felix discloses a separate memory). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the analog front end of Felix in order to maintain the integrity of the P wave in the ECG ([¶53]).
 	Koop does not specifically disclose the housing has end caps affixed to opposite ends one end cap forming a second electrode. Landherr teaches a similar IMD that has end caps with electrodes for collecting signals ([¶65,66] electrodes 210 and 208) and a non-volatile memory ([¶60]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the end cap electrodes of Landherr in order to allow the electrode to function as a director for the antenna ([¶109]).
Koop does not specifically disclose a receiving coil and a charging circuit are operable to charge an onboard power source for the microcontroller circuit or the cylindrical hollow body. Koop also does not disclose the transceiver circuit operable to wirelessly communicate with an external data device. Uchiyama teaches a capsule type sensor that has a charging coil for charging the onboard power source ([¶97-99,120]) and a cylindrical hollow body ([¶184]) and the transceiver circuit ([¶100] circuit 36). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the coil of Uchiyama in order to power the IMD for long periods without battery replacement ([¶201])
Koop does not specifically disclose the first electrode comprising an electrically conductive surface of the hollow body that is separated from the one end cap by an insulating coating on the hollow body, wherein an end of the hollow body closest to the electrically conductive surface interfaces to the second end cap and wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface. Gross teaches a similar implantable device that has an insulating coating on the body wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface ([FIG3A][¶245] electrodes 16 are formed on the main body and the insulating layer of the body is larger than the areas of the electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Gross as it is no more than the simple substitution of one known element for another to arrive at the predictable result of a sensor with electrodes on the main body with an insulating layer that covers a larger area.
Regarding claim 2, Koop discloses a physiological sensor other than the first and second electrodes operable to sense physiological data other than the electrocardiographic signals sensed via the first and second electrodes ([¶61] additional sensor 66); but does not specifically disclose the program instructions defining instructions for the microcontroller to sample the physiological data at set times into the non-volatile memory device. Felix teaches sampling the signal ([¶77,96]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Felix in order to generate an ECG signal ([¶43]).
Regarding claim 11, Koop discloses an implantable medical device (IMD), comprising: 
a main body exposing an electrically conductive area defining a first electrode on at least part of the outer surface of the main cylindrical body ([¶60-65][FIG8] electrodes 84 and 86); and 
 	a transceiver circuit operable to wirelessly communicate with an external data device ([¶60-65] the antenna 106); a microcontroller ([¶60-65] controller 58) that is operable under program instructions contained in microcode stored within a non-volatile memory device and electrically interfaced with a physiological sensor ([¶61] additional sensor 66),  and the transceiver circuit and to offload the electrocardiographic signals from the non-volatile memory device to the external data device ([¶67]); and 
	Koop does not specifically disclose an analog front end electrically interfaced to the first and the second electrodes and operable to sense electrocardiographic signals. Felix teaches a similar sensor for monitoring ECG that has an analog front end (¶14) and flash memory circuit ([¶43] the microcontroller of Koop would inherently have a cache for storage but Felix discloses a separate memory). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the analog front end of Felix in order to generate an ECG signal ([¶43]). Koop does not specifically disclose the program instructions defining instructions for the microcontroller to sample the physiological data at set times and the electrocardiographic signals continuously into the non-volatile memory device. Felix teaches sampling the signal ([¶77,96]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Felix in order to generate an ECG signal ([¶43]).
 	Koop does not specifically disclose the housing has end caps affixed to opposite ends one end cap forming a second electrode or that the antenna is within the end cap. Landherr teaches a similar IMD that has end caps with electrodes for collecting signals ([¶65,66] electrodes 210 and 208. The end cap is considered a protective end cap as protective is not further defined or clarified. The end cap protects the electronics inside of it) and the antenna is within the end cap ([¶67] the antenna can be in the header or the body of the implant). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the end cap electrodes of Landherr in order to allow the electrode to function as a director for the antenna ([¶109]).
Koop does not specifically disclose a cylindrical body or that the end caps are spherical and does not disclose a receiving coil and a charging circuit are operable to charge an onboard power source for the microcontroller circuit or the cylindrical hollow body or a printed circuit board within the main housing where the receiving coil is formed on an extended surface of the circuit board. Uchiyama teaches a capsule type sensor that has a charging coil for charging the onboard power source ([¶99,120]) and a cylindrical hollow body ([¶184]) with spherical ends ([FIG14A]) and a printed circuit board ([¶85] substrate 24) where the antenna is formed on an extended surface ([FIG2B] the antenna is formed around the leaves of the circuit board denoted by lines 27). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the coil of Uchiyama in order to power the IMD for long periods without battery replacement ([¶201]).
Koop does not specifically disclose the first electrode comprising an electrically conductive surface of the hollow body that is separated from the one end cap by an insulating coating on the hollow body, wherein an end of the hollow body closest to the electrically conductive surface interfaces to the second end cap and wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface. Gross teaches a similar implantable device that has an insulating coating on the body wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface ([FIG3A][¶245] electrodes 16 are formed on the main body and the insulating layer of the body is larger than the areas of the electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Gross as it is no more than the simple substitution of one known element for another to arrive at the predictable result of a sensor with electrodes on the main body with an insulating layer that covers a larger area.
 	Regarding claim 14, Uchiyama teaches the printed circuit board, further comprising: a first aspect forming a central tri-folded section upon which the electronic circuitry is comprised; a second aspect forming two inter-device connecting ears respectively defined on opposite ends of the first aspect; and a third aspect forming the receiving coil ([¶85][FIG2B,2C] the center section of the circuit board is a trifold with two extra sections on either side forming the ears).
Regarding claim 15, Uchiyama teaches the IMD comprising one of the inter-device connecting ears being vertically disposed within the housing relative to the printed circuit board and forming the high frequency antenna electrically interfaced to the transceiver circuit ([¶85] the board is folded into a square shaped cylinder so the ears would be vertical to some part of the board and the receiver coil 25 is formed along the ears).
 	Regarding claim 16, Koop as modified does not disclose electronic circuitry and electrically interposed between the analog front end and the second electrode and the charging circuit and the power source and vertical. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Koop to have the ear disposed between the analog front end and the second electrode and the charging circuit and the power source because Applicant has not disclosed that this configuration provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the ears as taught by Koop modified by Uchiyama because the same signals are collected and processed Therefore, it would have been an obvious matter of design choice to modify Koop to obtain the invention as specified in the claim.
 	Regarding claim 18, Felix teaches protection circuitry housed within the protective spherical end cap and electrically interposed between the second electrode and the analog front end ([¶87]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the protection circuitry of Felix in order to reduce high frequency noise ([¶87]).
 	Regarding claim 19, Uchiyama teaches the power source is housed between the printed circuit board and the protective spherical end cap ([¶99,120] the power source is within the body of the sensor and thus is between the end cap and the circuit board), an outer surface of the rechargeable energy cell being electrically communicative with the protection circuitry and the analog front end ([¶191] the receiving coil is connected to a diode bridge which acts as protection circuit for power cell, capacitor 134). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the protection circuit and power cell of Uchiyama in order to convert the received voltage to a predetermined voltage ([¶191]).
Regarding claim 20, Landherr teaches the physiological monitor is selected from the group comprising an SpO2 sensor, a blood pressure sensor, a temperature sensor, respiratory rate sensor, a glucose sensor, an air flow sensor, and a volumetric pressure sensor ([¶57,59]).
Regarding claim 21, Koop discloses a non-physiological monitor selected from the group comprising an actigraphy sensor, accelerometer, and inertial motion sensor ([¶61] the IMD can have an accelerometer).

Claims 4, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. US 2018/0078771 in view of Felix et al. US 2017/0340215 and Landherr et al. US 2017/0065207 and Uchiyama et al. US 2005/0154294 and Gross et al. US 2005/0058701 further in view of Schulman et al. US 6,185,452.
Regarding claim 4, Landherr teaches the one such end cap, the onboard power source comprising an electrically conductive outer surface interfacing the second electrode and the analog front end ([¶65,66] electrodes 210 and 208). Koop does not specifically disclose the onboard power source interposed between the microcontroller circuit and the end cap. Uchiyama teaches a capsule type sensor that has a charging coil for charging the onboard power source ([¶99,120] the power source is within the housing so it is between one of the end caps and the microcontroller).
Koop does not specifically disclose that the housing of the power source is an electrically conductive outer surface. Schulman teaches a similar implantable device with a power source that has a conductive outer surface to act as a conduit for circuitry ([C9 L37-66]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of a conductive power source case in Schulman in order to connect circuitry from one side to another in the implantable device ([C6 L45-48]). 
Regarding claim 5, Koop discloses an implantable medical device (IMD), comprising: 
a hollow body forming a first electrode on an outer surface ([¶60-65][FIG8] electrodes 84 and 86); and 
a microcontroller circuit circumferentially provided within the housing and comprising a microcontroller operable under program instructions stored within a non-volatile memory device, further comprising ([¶60-65] controller 58): 
a physiological sensor operable to sense physiological data and electrically interfaced to the microcontroller ([¶61] additional sensor 66)an antenna to wirelessly communicate with an external data device ([¶60-65] the antenna 106); 
the program instructions defining instructions for the microcontroller to continuously sample the electrocardiographic signals into the non-volatile memory device and to offload the non-volatile memory device to the external data device via the transceiver circuit ([¶60-65] the controller communicates with an external device via the antenna)
	Koop does not specifically disclose an analog front end electrically interfaced to the first and the second electrodes and operable to sense electrocardiographic signals. Felix teaches a similar sensor for monitoring ECG that has an analog front end (¶14) and flash memory circuit ([¶43] the microcontroller of Koop would inherently have a cache for storage but Felix discloses a separate memory). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the analog front end of Felix in order to generate an ECG signal ([¶43]). Koop does not specifically disclose the program instructions defining instructions for the microcontroller to sample the physiological data at set times into the non-volatile memory device. Felix teaches sampling the signal ([¶77,96]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Felix in order to generate an ECG signal ([¶43]).
 	Koop does not specifically disclose the housing has end caps affixed to opposite ends one end cap forming a second electrode or that the antenna is within the end cap. Landherr teaches a similar IMD that has end caps with electrodes for collecting signals ([¶65,66] electrodes 210 and 208) and the antenna is within the end cap ([¶67] the antenna can be in the header or the body of the implant). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the end cap electrodes of Landherr in order to allow the electrode to function as a director for the antenna ([¶109]).
Koop does not specifically disclose a cylindrical body or that the end caps are spherical and does not disclose a receiving coil and a charging circuit are operable to charge an onboard power source for the microcontroller circuit or the cylindrical hollow body. Koop does not disclose the transceiver circuit electrically interfaced to a high frequency antenna housed within the second end cap and the microcontroller and operable. Uchiyama teaches a capsule type sensor that has a charging coil for charging the onboard power source ([¶99,120]) and a cylindrical hollow body ([¶184]) with spherical ends ([FIG14A]) as well as the transceiver circuit ([¶100] circuit 36) and the high frequency antenna ([¶100] antenna 26). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the coil of Uchiyama in order to power the IMD for long periods without battery replacement ([¶201])
 	Koop does not specifically disclose the first electrode comprising an electrically conductive surface of the hollow body that is separated from the one end cap by an insulating coating on the hollow body, wherein an end of the hollow body closest to the electrically conductive surface interfaces to the second end cap and wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface. Gross teaches a similar implantable device that has an insulating coating on the body wherein a portion of the hollow body covered by the insulating coating is larger than a further portion of the hollow body that comprises the electrically conductive surface ([FIG3A][¶245] electrodes 16 are formed on the main body and the insulating layer of the body is larger than the areas of the electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of Gross as it is no more than the simple substitution of one known element for another to arrive at the predictable result of a sensor with electrodes on the main body with an insulating layer that covers a larger area.
 	Koop does not specifically disclose that the housing of the power source is an electrically conductive outer surface. Schulman teaches a similar implantable device with a power source that has a conductive outer surface to act as a conduit for circuitry ([C9 L37-66]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Koop with the teachings of a conductive power source case in Schulman in order to connect circuitry from one side to another in the implantable device ([C6 L45-48]). 
 	Regarding claims 8 and 10, Koop discloses the first electrode is formed on the outer surface of the hollow body proximal to the first spherical end cap and the first electrode comprised on an outer surface of the hollow body proximal to the other such spherical end cap ([¶60-65][FIG8] electrodes 84 and 86. The electrodes are formed on the body of the IMD near both end caps. It is noted that it is not recited or defined how close the electrodes and end caps need to actually be).
Regarding claim 9, Uchiyama teaches the receiving coil adapted to be circumferentially disposed about the electronic circuitry within the hollow body ([¶99,120] the antenna is wrapped around the substrate within the hollow body).

Claims 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. US 2018/0078771 in view of Felix et al. US 2017/0340215 and Landherr et al. US 2017/0065207 and Uchiyama et al. US 2005/0154294 and Gross et al. US 2005/0058701 further in view of Robertson et al. US 8,858,432.
Regarding claims 3 and 13, Koop does not specifically disclose a wireless ingestible sensor operable to provide physiological monitoring data while within a patient; and the program instructions defining instructions for the microcontroller to receive the physiological monitoring data via the transceiver circuit and to store the received physiological monitoring data into the non-volatile memory device. Robertson teaches an IMD that receives data from an ingestible sensor ([C39 L23-52] the ingestible sensor 104 communicates to an implanted medical device 102). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Koop with the ingestible sensor of Robertson in order to support better individual disease management ([C40 L3-8]).
 Regarding claim 12, Koop teaches selectively activating sensors ([¶72]) but Koop does not specifically disclose a further physiological sensor. Robertson teaches an IMD with an additional physiological sensors operable to sense physiological data and electrically interfaced to the microcontroller; and the program instructions defining instructions for the microcontroller to selectively activate at least one of the physiological sensor and the further physiological sensor ([C39 L53-63]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Koop with the ingestible sensor of Robertson in order to support better individual disease management ([C40 L3-8]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al. US 2018/0078771 in view of Felix et al. US 2017/0340215 and Landherr et al. US 2017/0065207 and Uchiyama et al. US 2005/0154294 and Gross et al. US 2005/0058701 further in view of Schulman et al. US 6,185,452 further in view of Robertson et al. US 8,858,432.
Regarding claim 6, Koop teaches selectively activating sensors ([¶72]) but Koop does not specifically disclose a further physiological sensor. Robertson teaches an IMD with an additional physiological sensors operable to sense physiological data and electrically interfaced to the microcontroller; and the program instructions defining instructions for the microcontroller to selectively activate at least one of the physiological sensor and the further physiological sensor ([C39 L53-63]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Koop with the ingestible sensor of Robertson in order to support better individual disease management ([C40 L3-8]).
Regarding claims 7, Koop does not specifically disclose a wireless ingestible sensor operable to provide physiological monitoring data while within a patient; and the program instructions defining instructions for the microcontroller to receive the physiological monitoring data via the transceiver circuit and to store the received physiological monitoring data into the non-volatile memory device. Robertson teaches an IMD that receives data from an ingestible sensor ([C39 L23-52] the ingestible sensor 104 communicates to an implanted medical device 102). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Koop with the ingestible sensor of Robertson in order to support better individual disease management ([C40 L3-8]).

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
Regarding the arguments related to the Drawing, Examiner respectfully disagrees. The drawing show an item that is the protection circuitry but the drawings do not show the specifics of what that circuitry actually is. There is no circuit diagram or drawing related to the protection diode array as described in the specification just a generic element that is protection circuitry. 
Regarding Applicant’s arguments against the 112 rejection of claim 18, Examiner respectfully disagrees. The issue is it is not clear what components or circuitry makes up the protection circuit. There are multiple different circuit elements that could make up the protection circuitry depending on the specific needs but it is not clear from the specification or the claims what types of elements may be implemented in the current device. 
Applicant’s arguments with respect to the 103 rejection of claim(s) 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on the same references or teachings in the prior rejection of record for any matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792